Case 1:14-md-02543-JMF Document 8055 Filed 07/23/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
IN RE:
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION 14-MD-2543
This Document Relates To: ORDER
Rothermel v. General Motors LLC, 17-CV-9353
x

 

JESSE M. FURMAN, United States District Judge:

On July 21, 2020, James Zonas filed a motion for attorney’s fees and costs, see ECF No.
8049, pursuant to the Court’s Opinion and Order dated July 26, 2020, see ECF No. 8028. It
appears that certain documentation filed by Mr. Zonas may contain confidential settlement
information. Accordingly, the Clerk of Court is directed to place ECF No. 8049 under seal, with
viewing access restricted to attorneys for General Motors LLC and the attorneys for Plaintiff
Jordon Rothermel (James Zonas and T. Patton Youngblood). The parties shall confer regarding
the sealed records and, no later than July 31, 2020, file proposed redacted copies — on both 14-
MD-2543 and 17-CV-9353 — in accordance with the ECF Rules and Instructions for the

Southern District of New York, available at https://nysd-uscourts.gov/rules/ecf-related-

 

instructions.

SO ORDERED. a -
Dated: July 23, 2020

New York, New York ist NM_PORMAN

din States District Judge
